SUPPLEMENT DATED NOVEMBER 28, 2011 TO PROSPECTUS DATED MAY 1, 2001 FOR COMPASS 2 NY AND PROSPECTUS DATED MAY 1, 2003 FOR COMPASS 3 NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT B The address for the Home Office of Sun Life Insurance and Annuity Company of New York has changed. The new address is: One Grand Central Place 60 East 42nd Street, Suite 3100 New York, NY10165 Please retain this supplement with your prospectus for future reference. SLNY Compass2/311/2011
